Title: To Thomas Jefferson from Volney, 29 December 1796
From: Volney, Constantin François Chasseboeuf, Comte de
To: Jefferson, Thomas


                    
                        Monsieur
                        philadelphie 29 Xbre 1796
                    
                    Votre lettre du 17 courant Me fut rendue hier Soir, et par un cas plaisant je Me trouve pour la troisieme fois atteint et convaincu de la precipitation française. Chez Vous, certain dimanche de juin deux heures d’attente M’eussent Sauvé 40 Miles de course après Ma Valise. Ici, cinq jours plus tard, je Ne Vous eûsse point inquiété par la demande que je Vous en faisais dans une premiere lettre. Aujourdhui enfin, deux jours de patience M’eussent empeché de Vous importuner pour la clef que je reçois dans Votre lettre. Il y a en ceci un peu de quoi Moraliser Nos têtes françaises, à l’avantage de la patience américaine: moi même j’avoue qu’en guerre défensive, Notre Vivacité Va Mal; aussi avons-Nous pris L’agressive; quant à Mon cas personnel qui N’est point de guerre, je ne puis M’en repentir, puisque Ma précipitation a eu pour objet de Vous Sauver un Souci; et que jaimerai toujours a être en avance dans tout ce qui tient à L’amitié.
                    Ma premiere lettre Vous a Expliqué Mes Motifs de Ne point aller cette année à Boston. Je dois Me feliciter de Mon retard, puisqu’il M’a Valu un article très obligeant dans le papier Nouvelle de cette Capitale de L’Est. Seulement j’ai peur pour Mon Compte, de la fable des bâtons flottans, et qu’après toutes ces grandes idées de Ma philosophie, l’on Ne s’appercoive que je suis un pauvre humain aussi faible que tant D’autres dont on Ne parle point. Il est Vrai qu’en cela Même je ressemblerais à beaucoup d’autres dont on parle; car graces à la capricieuse fortune, il y  a dans ce Nouveau Monde comme dans L’ancien des Nuages eclatans de talent et de gloire qui Vûs de près, ne sont que du brouillard. Cosi Va’l Mondo: et comme entre les deux rôles philosophiques de rire et de pleurer, le Second porte aux obstructions Moi qui aime la Santé: je livre heraclite à qui Veut S’en ennuyer, et je tâche de Me désopiler la rate avec Démocrite.
                    La recette en devient nécessaire de plus en plus en cette Ville; car outre Lhabituelle gravité des tea-parties, l’on y éprouve en ce Moment un Surcroit de Serieux causé par les circonstances Mercantiles que Vous connaissez. Un peu de philosophie, cest a dire de Moderation dans le desir eût evité cette fâcheuse secousse des fortunes; Mais le Vent etait bon et chacun a forcé de Voiles; chacun S’en repent aujourdhui; et ce qu’il y a de consolant, c’est qu’aussitôt que l’orage Sera fini, tout le passé S’oubliera et l’on recommencera de plus belle. En ce Moment le commerce eprouve une Stagnation complette; la delaware au lieu de porter des Vaisseaux porte des patineurs; et S’il est vrai qu’à pitsbourg il y ait trois pieds de Neige, et quatre à presqu’isle, il y a tout lieu de Craindre que Nous soyons fermés jusqu’en Mars. Point de Nouvelles d’Europe. Les Vents de Nord West qui dominent, retiennent au large les Vaisseaux. Je suis curieux de Savoir quel degré de froid, et quel ciel Vous avez eu ces derniers tems à Monticello. Mes questions sur les Vents ne m’ont pas procuré une Seule lettre à la poste de philadelphie. J’ai ecrit au bureau de Boston: demain jécris à charlestown et je crains la Même disette: j’ai Neant-moins aquis par Moimême quelques resultats généraux, curieux Mais ils ne peuvent pas trouver place dans une lettre, Non plus que Mes […] sur les Sauvages et sur Vos settlers des frontières. C’est un ample sujet de livre ou de conversation; et j’arrive à penser qu’il occupera avec interet quelques-unes de Vos Soirées de philadelphie ou Meme de Monticello. Agréez les Souhaits de bonne Santé et de Satisfaction que j’ai L’honneur de Vous adresser Moins comme l’etiquette de Noel que comme L’expression de L’attachement et de L’estime, de Votre très humble Serviteur
                    
                        C. Volney
                    
                